83700: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29448: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83700


Short Caption:MORRISON VS. ZUCKERCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - P099369Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMadeline MorrisonMitchell S. Bisson
							(Law Offices of Mitchell S. Bisson)
						


RespondentElaine Streger
					In Proper Person
				


RespondentHillsdale CollegeDara J. Goldsmith
							(Goldsmith & Guymon, P.C.)
						


RespondentJim Ruzicka
					In Proper Person
				


RespondentRichard Zucker
					In Proper Person
				


RespondentSouthwestern Law SchoolRachel A. Tygret
							(Michaelson Law)
						


RespondentValerie ZuckerKennedy E. Lee
							(Lee Kiefer & Park, LLP)
						Matthew W. Park
							(Lee Kiefer & Park, LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


11/01/2021Filing FeeFiling Fee due for Appeal. (SC)


11/01/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-31291




11/01/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-31293




11/04/2021Filing FeeE-Payment $250.00 from Mitchell S. Bisson. (SC)


11/04/2021Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days.  Opening brief due: 120 days. Docketing statement mailed to counsel for appellant - due: 21 days. (SC)21-31776




12/13/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (REJECTED PER NOTICE FILED ON 12/13/21) (SC)


12/13/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-35448




12/14/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (REJECTED PER NOTICE FILED ON 12/14/21) (SC)  Docketing Statement Civil Appeals


12/14/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-35641




12/14/2021MotionFiled Appellant's Motion to Extend Time to File Docketing Statement. (SC)21-35663




12/14/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-35666




12/22/2021Order/ProceduralFiled Order Granting Motion and to File Document.  Notwithstanding its untimeliness, the motion for an extension of time to file the docketing statement is granted.  The docketing statement was filed on December 14, 2021.  Appellant shall have 7 days from the date of this order to file and serve a compliant transcript request form, or a certificate that no transcripts are requested.  (SC)21-36549




12/29/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-37140




03/03/2022MotionFiled Stipulation to Extend Briefing Deadlines Pursuant to NRAP 26(b)(2). (SC)22-06843




03/03/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix. Due date April 4, 2022. (SC)22-06856




05/11/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-14962




05/31/2022Order/ProceduralFiled Order Partially Dismissing Appeal.  This appeal is dismissed as to respondents Mercury Revocable Trust, Steven S. Streger, and Fisher House Foundation.  These parties shall bear their own costs and attorney fees.  Appellant shall have 7 days from the date of this order to either (1) file a stipulation or motion to dismiss this appeal as to Richard Zucker, Hillsdale College, Southwestern Law School, Jim Ruzicka, and Elaine Streger, or (2) file the opening brief and appendix.  (SC)22-17174




08/24/2022Order/ProceduralFiled Order to File Document.  Appellant shall have 7 days from the date of this order to file either (1) a stipulation or motion to dismiss this appeal as to remaining respondents Richard Zucker, Hillsdale College, Southewestern Law School, Jim Ruzicka, and Elaine Streger, or (2) the opening brief and appendix.  (SC)22-26446




08/30/2022MotionFiled Appellant's Motion to Dismiss Appeal. (SC)22-27237




09/20/2022Order/DispositionalFiled Order/Voluntary Dismissal. Appellant's motion for a voluntary dismissal of this appeal is granted.  This appeal is dismissed.    Case Closed/No Remittitur Issued.  (SC)22-29448





Combined Case View